Citation Nr: 0734099	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of legal entitlement to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The appellant claims that he had World War II service in the 
Commonwealth Army of the Philippines (USAFFE).   

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
appellant's previously denied claim of entitlement to VA 
benefits.  In July 2007, the appellant testified before the 
Board at a hearing that was held at the RO.  


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was originally denied in 
a September 2001 decision.  The RO declined to reopen the 
claim in April 2003 and December 2003; the appellant did not 
appeal any of those decisions.

2.  Evidence received since the December 2003 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2001, April 2003, and December 2003 
decisions that denied legal entitlement to VA benefits and 
declined to reopen the previously denied claim are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim of legal entitlement to VA benefits.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In decisions dated in September 2001, April 2003, and 
December 2003, the RO denied and declined to reopen the 
appellant's claim of legal entitlement to VA benefits.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the decisions became final 
because the appellant did not file a timely appeal.   

The claim for legal entitlement to VA benefits may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this 
application to reopen his claim in November 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

The evidence before VA at the time of the prior final 
decisions consisted of certification from the Republic of 
Philippines Department of National Defense Military Service 
Board, Department of National Defense Philippine Veterans 
Affairs Office, indicating that the alleged appellant, 
Eduardo Rimorin Calderon, was inducted into the USAFFE on 
September 1, 1941, and discharged on February 9, 1946.  
Evidence of record also included a March 2001 deposition of 
the appellant taken before a VA investigator, in which the 
appellant admitted that his real name was Eduardo Casipit 
Calderon and that he had been assuming the identity and 
military service record of a deceased veteran named Eduardo 
Rimorin Calderon in order to obtain VA benefits.  The 
evidence of record showed that in seeking VA benefits, the 
appellant had assumed the name and military service records 
of a deceased veteran who had recognized service for purpose 
of entitlement to VA benefits.  Furthermore, the appellant 
did not submit evidence showing that he was otherwise 
entitled to benefits.  Thus, the RO determined that the 
appellant was not legally entitled to VA benefits.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.   

In support of his application to reopen the claim, the 
appellant submitted copies of evidence already of record at 
the time of the last prior denials, including the Affidavit 
for Philippine Army Personnel for the deceased Eduardo 
Rimorin Calderon, the certification for the deceased Eduardo 
Rimorin Calderon from the Republic of Philippines Department 
of National Defense Military Service Board, Department of 
National Defense Philippine Veterans Affairs Office, and 
Eduardo Rimorin Calderon's barangay clearance, police 
clearance, and birth certificate.  Newly submitted evidence 
included the appellant's own statements, wherein he alleged 
that he was Eduardo Rimorin Calderon, affidavits sworn by 
friends who attested that the appellant was Eduardo Rimorin 
Calderon, and a marriage certificate between the appellant 
and his first wife which showed that he was born to Ciriaco 
Calderon and Genoveva Casipit, the parents of Eduardo Casipit 
Calderon.  In April 2006, the RO submitted a service 
verification request for Eduardo Casipit Calderon to the 
National Personnel Records Center and received a negative 
response.          

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, the copies of 
evidence already of record at the time of the last prior 
denials, including the Affidavit for Philippine Army 
Personnel, certification from the Republic of Philippines 
Department of National Defense Military Service Board, 
Department of National Defense Philippine Veterans Affairs 
Office, and personal information for Eduardo Rimorin Calderon 
cannot serve as a basis for reopening the claim because that 
evidence was already of record and is thus duplicative.  
Duplicative evidence does not constitute evidence that raises 
a reasonable possibility of substantiating the claim.  The 
claim for legal entitlement to VA benefits therefore cannot 
be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

Additionally, the claim may not be reopened on the basis of 
the statements submitted by the appellant himself, or by the 
statements in the sworn affidavits.  The appellant's 
statements are new but not material.  Similarly, the 
statements of the individuals who claimed to know that the 
appellant was Eduardo Rimorin Calderon are new but not 
material.  It had been previously established that Eduardo 
Rimorin Calderon is another veteran who is deceased, and that 
the appellant had assumed the decedent's identity for VA 
benefits.  The appellant's statements and other lay 
statements serve to reiterate the allegation that the 
appellant is Eduardo Rimorin Calderon and are thus mainly 
cumulative of those considered at the time of the last final 
decision on this issue.    

Furthermore, the claim may not be reopened on the basis of 
the appellant's marriage certificate or the April 2006 
service verification request.  These documents show that the 
appellant's actual identity is that of Eduardo Casipit 
Calderon and that he is not otherwise entitled to VA 
benefits.  This evidence does not raise a reasonable 
possibility of substantiating the claim.  The claim for legal 
entitlement to VA benefits therefore cannot be reopened on 
the basis of this evidence.  38 C.F.R. § 3.156(a).  
  
Although the appellant has submitted new evidence that was 
not before the RO in December 2003, this new evidence is not 
material because it does not raise a reasonable possibility 
of substantiating the claim, and does not warrant reopening 
of the previously denied claim.  In light of the evidence, it 
is the determination of the Board that new and material 
evidence has not been submitted.  Thus, the claim for legal 
entitlement to VA benefits is not reopened and the benefits 
sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, prior to the initial denial of his claim, the RO did 
not provide the appellant with any notice of the information 
and evidence necessary to substantiate his claim, nor did it 
inform him of any information or evidence concerning veteran 
status that VA would seek to obtain on his behalf, nor of any 
evidence and information that he was expected to provide.  
The letter notifying him of the denial of his claim 
additionally did not inform him of the requirements of 
38 C.F.R. § 3.203(a)(c) or § 3.41, that is, that he could 
have submitted evidence, in the form of United States service 
documentation, supporting his veteran status, nor did it 
inform him that the United States service department 
certifications that Philippine service either qualifies or 
does not qualify him may be binding on his claim.  
Additionally, the RO did not inform the appellant as to the 
notice requirements as defined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  As a result, the notice provided to the 
appellant failed to satisfy all of the requirements set forth 
in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  These 
errors are presumed prejudicial unless the purpose of the 
notice requirements was not frustrated.  The purpose of the 
notice requirements is not frustrated where it is 
demonstrated that (1) any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  38 U.S.C.A. § 7261(b)(2); Sanders v. 
Nicholson, 487 F.3d 881 (2007); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

In this case, the Board finds that the notice errors were not 
prejudicial because benefits could not have been awarded as a 
matter of law.  Because the appellant is currently ineligible 
for VA benefits as a matter of law based upon the NPRC's 
refusal to certify the appellant's service, he was not 
prejudiced by the any notice errors pursuant to 38 U.S.C.A. 
§ 5103(a) or the applicable case law.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (the purpose of § 5103(a) notice is not 
frustrated and the claimant is not prejudiced when the 
benefit sought cannot be awarded as a matter of law); Valiao 
v. Principi, 17 Vet. App. 229 (2003) (determining that a 
notice error was nonprejudicial where appellant was not 
entitled to benefits as a matter of law).  In this case, 
there is no prejudice because based on the United States 
service department's refusal to certify service, there is no 
evidence of record to indicate that there are any documents 
issued by the United States service department that the 
appellant could submit to VA that would show qualifying 
service under 38 C.F.R. § 3.203.  Palor v. Nicholson, 21 Vet. 
App. 329 (2007).  Furthermore, there is no indication that 
additional evidence that meets the requirements of 38 C.F.R. 
§ 3.203, documentation of service from a United States 
service department, exists, or that the information submitted 
by VA to the service department for purposes of certifying 
his service was erroneous or incomplete.  Canlas v. 
Nicholson, 21Vet. App. 312 (2007) (in regard to Philippine 
service, the duty to assist requires VA to obtain records 
relevant to the adjudication of a claim where the qualifying 
service is in doubt and the claimant adequately identifies 
such records to the Secretary); Sarmiento v. Brown, 7 Vet. 
App. 80 (1994) (remanding where the veteran asserted that VA 
sought certification of his service with erroneous spelling 
of his first name).  Thus, given the binding nature of the 
United States service department's certification, a remand 
for further development could not possibly change the outcome 
of the decision, and it is not prejudicial to proceed to 
finally decide the issue discussed in this decision.  Valiao 
v. Principi, 17 Vet. App. 229 (2003).  


ORDER

New and material evidence sufficient to reopen the claim of 
legal entitlement to VA benefits has not been submitted, 
therefore the claim is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


